Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to Applicant’s Amendment and Remarks filed on June 15, 2022 regarding Application No. 16/866070 originally filed on May 4, 2022.

	
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art cited on the 892 and/or 1449 forms in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132